DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, 6-12, 15-17, and 19-21 are pending. Claims 2, 5, 13-14, 18, and 22-23 have been canceled. Claims 1, 12, and 16 have been amended.  

Drawings
The drawings were received on 12/10/2021.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1). 

Regarding Claim 1: Booth teaches an expansion valve (10) comprising: a valve body (12) that defines a longitudinal cavity (conduit 22) that extends therethrough and tapers from an inlet opening (first port 20, see Column 2, lines 51-54) defined by an inlet end (end of first 20) of the valve body (12) towards a constricting point (at 24) and tapers from an outlet opening (opposite 20) defined by an outlet end (end of 20) of the valve body (12) towards the constricting point (at 24), the constricting point (at 24) being disposed between the inlet opening (first port 20) defined by the inlet end (first end of 20) and the outlet opening (second port 20, see Column 2, lines 51-54) defined by the outlet end (end of 20), the valve body (12) further comprising:
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface (lower end of 12 with point 24) of the valve body (12), the first elongate member (bottom flange of 24 that connects to 30) comprising a base (flat end that connect to 24) and a first curved segment (curve of 24) that protrudes from the base (flat end that connect to 24); and 
a second elongate member (16) comprising a flexible membrane (diaphragm) that is adjustable to change a cross sectional area (see open in Figure 2 and closed in Figure 3) of the longitudinal cavity (conduit 22) at the constricting point (at 24) to control a flow of a refrigerant through the longitudinal cavity (conduit 22), wherein at least a portion of the second elongate member (16) defines a second curved segment (bend at 16), and wherein the first elongate member (bottom flange of 24 that connects to 30) and the second elongate member (16) are disposed opposite to each other in the valve body (12) such that the first curved segment (at curve 24) and the second curved segment (bend of 16) face each other to define the constricting point (at 24) of the longitudinal cavity (conduit 22); and an actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) that is disposed external to the longitudinal cavity (conduit 22) and that is removably coupled to the second elongate member (16) to apply an external force thereto to throttle (via 94 and 98 bending 16) the longitudinal cavity (conduit 22) at the constricting point (at 24).
Booth fails to teach a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor and the actuator, wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity. 
Warwick teaches a sensor (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); a controller (100) in communication with the sensor (81) and an actuator (72), wherein, in response to a determination that the differential pressure detected by the sensor (81) is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through a longitudinal cavity (32), the controller (100) is configured to output a control signal to the actuator (72) to adjust a position of a second elongate member (56) to expand a constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity (Column 11, lines 24-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor and the actuator, wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity to the structure of Booth as taught by Warwick in order to advantageously use a pressure sensing device to control a pinch valve to open to clear any obstruction (see Warwick, Column 4, lines 22-26). 

Regarding Claim 4: Booth further teaches wherein the valve body (12) is configured as a converging-diverging nozzle (see Figure 2).

Regarding Claim 6: Booth further teaches wherein at least a portion of the second elongate member (16) is disposed on a curved driving block (94 having 98) and defines a second curved segment (bend at 16), and wherein the curved driving block (94 having 98) is coupled to the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) that is configured to apply the external force on the curved driving block (94 having 98) and adjust the second elongate member (16) to throttle the longitudinal cavity (22) at the constricting point (at 24).

Regarding Claim 7: Booth teaches wherein the second elongate member (16) is adjustable between a default position (Figure 2 open) and a constricting position (Figure 3 closed) by application of the external force thereto (Column 5, lines 1-8),
wherein in the default position (Figure 2) the second elongate member (16) and the first elongate member (bottom flange of 24 that connects to 30) are separated at the constricting point (see Figure 2) of the longitudinal cavity (22) by a first distance and in the constricting position (at 24) the second elongate member (16) and the first elongate member (bottom flange of 24 that connects to 30) are separated at the constricting point (at 24) of the longitudinal cavity (22) by a second distance (during closing before complete closure), and wherein the first distance (open) is greater than the second distance (close).

Regarding Claim 8: Booth teaches wherein the first elongate member (bottom flange of 24 that connects to 30) is fixedly coupled to the valve body (upper housing of 12 at 16), and wherein the flexible membrane (16) is fixedly coupled to the valve body (upper housing of 12 at 16) at the ends (see where 16 connects to the upper ends of 20) thereof such that a portion of the flexible membrane (16) is disposed on a curved driving block (94 having 98) while the ends of the flexible membrane are fixedly coupled to the valve body (see Figure 2).

Regarding Claim 9: Booth further teaches wherein the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) further comprises a driving assembly (94 and 90) that is removably coupled to the actuator (stem assembly 34 having elements 90 and 96), and wherein the driving assembly comprises a driving pin (96) and a curved driving block (94 having 98) that is coupled to the driving pin (see Figure 2).

Regarding Claim 12: Booth teaches a metering device (10) comprising: a valve body (12) that is defining a refrigerant flow path (path in 22) and configured as a converging-diverging nozzle (see Figure 2) such that the valve body (12) tapers from an inlet (first port 20) of the valve body (12) towards a throat (at 24) and tapers from an outlet (at second 20, Column 2, lines 51-54) of the valve body (12) towards the throat (24), the throat (24) disposed between the inlet and the outlet (Column 2, lines 51-54), the valve body (12) comprising:
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface (at lower end of 12 with point 24) of the valve body (12), the first elongate member comprising a base and a first curved segment (curve of 24) that protrudes from the base (see Figure 2); and 
a second elongate member (16) comprising a flexible membrane (diaphragm) that is adjustable to throttle the throat (at point 24) and control a flow of a refrigerant through the refrigerant flow path (within conduit 22), at least a portion of the second elongate member (16) defining a second curved segment (bend at 16), wherein the first elongate member (bottom flange of 24 that connects to 30) and the second elongate member (16) are disposed opposite to each other (see Figure 2) in the valve body (12) such that the first curved segment (curve of 24) and the second curved segment (bend at 16) face each other to define the throat (at 24), wherein the inlet (first port 20), the outlet (second port 20), and the refrigerant flow path are co-axial (see Figure 2, the channel of 22).
Booth fails to teach a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; an actuator that is removably coupled to the second elongate member to apply an external force thereto to throttle the throat; and a controller in communication with the sensor and the actuator, wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat, the controller is configured to output a control signal to the actuator to expand the throat to allow the debris to flow past the throat and through the refrigerant flow path.
Warwick teaches a sensor (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); an actuator (72) that is removably coupled to a second elongate member (56) to apply an external force thereto to throttle a throat (see Figure 2); and a controller (100) in communication with the sensor (81) and the actuator (72), wherein, in response to a determination that the differential pressure detected by the sensor (81) is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat (Column 11, lines 24-56), the controller (100) is configured to output a control signal to the actuator (72) to expand the throat to allow the debris to flow past the throat and through the refrigerant flow path (Column 11, lines 24-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; an actuator that is removably coupled to the second elongate member to apply an external force thereto to throttle the throat; and a controller in communication with the sensor and the actuator, wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat, the controller is configured to output a control signal to the actuator to expand the throat to allow the debris to flow past the throat and through the refrigerant flow path to the structure of Booth as taught by Warwick in order to advantageously use a pressure sensing device to control a pinch valve to open to clear any obstruction (see Warwick, Column 4, lines 22-26). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1), as applied to claim 1 above, and further in view of Campbell (4,322,054). 

Regarding Claim 3: Booth modified supra fails to teach wherein the flexible membrane is a silicone membrane.
Campbell teaches a flexible membrane is a silicone membrane (Column 5, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexible membrane is a silicone membrane to the structure of Booth modified supra as taught by Iwaki in order to advantageously provide the ability to choose from common well known flexible materials (see Campbell, Column 5, lines 26-41). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1), as applied to claim 9 above, and further in view of Tischer (5,083,745).

Regarding Claim 10: Booth further teaches wherein the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) is disposed in a housing (36) that is removably coupled to a valve housing (14) that houses the valve body (12), wherein the curved driving block (94 and 98) is disposed in the valve housing (14) and coupled to the second elongate member (16), and wherein the driving pin (96) extends from the valve housing (14) to the housing (36), the driving pin (96) being coupled to the curved driving block (94 and 98) at one end and to the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) at an opposite end (see Figure 2).
Booth modified supra fails to teach that the actuator housing is an electronics housing. 
Tischer teaches that an actuator housing (52 within 32) is an electronics housing for an actuator (motor 50 in 52 within 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator housing is an electronics housing to the structure of Booth modified supra as taught by Tischer in order to advantageously housing the electronics that power the actuator (see Tischer, Column 4, lines 48-62). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 9 above, and further in view of Iwaki et al. (US 2006/0213208 A1), hereafter referred to as “Iwaki.”

Regarding Claim 11: Booth modified supra fails to teach wherein the actuator is a servomotor.
Iwaki teaches an actuator is a servomotor (paragraph [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator is a servomotor to the structure of Booth modified supra as taught by Iwaki in order to advantageously provide the ability to choose from common well known automation options for opening and closing a valve (see Iwaki, paragraph [0101]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 12 above, and further in view of Johnson (US 2002/0027212 A1). 

Regarding Claim 15: Booth modified supra fails to teach wherein the actuator further comprises a solenoid.
Johnson teaches an actuator further comprises a solenoid (paragraph [0020], lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the actuator further comprises a solenoid to the structure of Booth modified supra as taught by Johnson in order to advantageously provide the ability to choose from common well known control mechanisms that are suitable for repeated opening and closing of valves (see Johnson, paragraph [0020], lines 1-8). 

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (4,878,355), hereafter referred to as “Beckey,” and Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1).

Regarding Claim 16: Beckey teaches a temperature control system (see Figure 1) comprising: an expansion valve (12) that is coupled to a condenser unit (8) of the temperature control system (see Figure 1) at an inlet of the expansion valve (via line 10) and to an evaporator unit (2) at an outlet of the expansion valve (via line 14). 
Beckey fails to teach wherein the expansion valve comprises: a valve body that defines a longitudinal cavity that extends therethrough and tapers from an inlet opening defined by the inlet of the expansion valve towards a constricting point and tapers from an outlet opening defined by the outlet of the expansion valve towards the constricting point, the constricting point being disposed between the inlet opening and the outlet opening;
a first elongate member fixedly coupled to an inner surface of the valve body, the first elongate member comprising a base and a first curved segment that protrudes from the base; and a second elongate member comprising a flexible membrane that is adjustable to change a cross sectional area of the longitudinal cavity at the constricting point to control a flow of a refrigerant through the longitudinal cavity, at least a portion of the second elongate member being disposed on a curved surface of a curved driving block and defining a second curved segment, wherein the first elongate member and the second elongate member are disposed opposite to each other in the valve body such that the first curved segment and the second curved segment face each other to define the constricting point of the longitudinal cavity; 
a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body;
and an actuator that is disposed external to the longitudinal cavity and is removably coupled to the second elongate member to apply an external force thereto to throttle the longitudinal cavity at the constricting point; and 
a controller in communication with the sensor and the actuator; wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity.
Booth teaches a valve body (12) that defines a longitudinal cavity (22) that extends therethrough and tapers from an inlet opening (at first port 20) defined by the inlet of a valve (10) towards a constricting point (at 24) and tapers from an outlet opening (opposite 20) defined by the outlet of the valve (10) towards the constricting point (at 24), the constricting point (at 24) being disposed between the inlet opening (first 20) and the outlet opening (opposite 20, see Column 2, lines 51-54);
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface of the valve body (lower end of 12 with point 24), the first elongate member comprising a base (flat end that connect to 24) and a first curved segment (at 24) that protrudes from the base (see Figure 2); and a second elongate member (16) comprising a flexible membrane (diaphragm 16) that is adjustable to change a cross sectional area of the longitudinal cavity (22) at the constricting point (22) to control a flow of a refrigerant through the longitudinal cavity (see opened in Figure 2 and closed in Figure 3), at least a portion of the second elongate member (16) defining a second curved segment (see Figure 2), wherein the first elongate member (bottom flange of 24 that connects to 30) and the second elongate member (16) are disposed opposite to each other in the valve body (12) such that the first curved segment (curve of 24) and the second curved segment (curve at 16) face each other to define the constricting point (at 24) of the longitudinal cavity (22); 
and an actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) that is disposed external (see Figures 2-3) to the longitudinal cavity (22) and is removably coupled to the second elongate member (16) to apply an external force thereto to throttle (via 94 having 98) the longitudinal cavity (22) at the constricting point (at 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve limitations listed above to the structure of Beckey as taught by Booth in order to advantageously provide the opening and closing of the valve in a compact manner (see Booth, Column 1, lines 46-58).
Warwick teaches a sensor (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); a controller (100) in communication with the sensor (81) and an actuator (72); wherein, in response to a determination that the differential pressure detected by the sensor (81) is indicative of a presence of debris that is at least partially obstructing the flow (Column 11, lines 24-56) of the refrigerant through a longitudinal cavity (32), the controller (100) is configured to output a control signal to the actuator (72) to adjust a position of a second elongate member (56) to expand a constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity (Column 11, lines 24-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor and the actuator; wherein, in response to a determination that the differential pressure detected by the sensor is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity to the structure of Booth as taught by Warwick in order to advantageously use a pressure sensing device to control a pinch valve to open to clear any obstruction (see Warwick, Column 4, lines 22-26). 

Regarding Claim 17: Beckey modified supra further teaches wherein the temperature control system (Figure 1) comprises a heating, ventilating, air-conditioning, and refrigeration (HVACR) system (Column 2, lines 13-26).

Regarding Claim 20:  Beckey modified supra further teaches wherein the valve body (12 of Booth) is configured as a converging-diverging nozzle (see Figure 2 of Booth).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (4,878,355), hereafter referred to as “Beckey,” and Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied in claim 16 above, and further in view of Johnson (US 2002/0027212 A1). 

Regarding Claim 19: Beckey modified supra wherein the actuator further comprises a stepper motor.
Johnson teaches an actuator further comprises a stepper motor (paragraph [0020], lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the actuator further comprises a stepper motor to the structure of Beckey modified supra as taught by Johnson in order to advantageously provide the ability to choose from common well known control mechanisms that are suitable for repeated opening and closing of valves, especially stepper motors that are extremely accurate in incremental increases and decreases (see Johnson, paragraph [0020], lines 1-8). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 1 above, and further in view of Beckey et al. (4,878,355), hereafter referred to as “Beckey.”

Regarding Claim 21: Booth modified supra fails to teach the actuator being further configured to receive a control signal from a controller to cause the actuator to apply the external force to the second elongate member to throttle the longitudinal cavity at the constricting point, the control signal being based on a superheat characteristic of the refrigerant.
Beckey teaches an actuator (electronic component of valve 12) being further configured to receive a control signal from a controller (28) to cause an actuator (Column 3, lines 17-27) to apply an external force (open or close the valve 12) to throttle a longitudinal cavity (pipe 14) at a constricting point (at 12), the control signal being based on a superheat characteristic of a refrigerant (see 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator being further configured to receive a control signal from a controller to cause the actuator to apply the external force to the second elongate member to throttle the longitudinal cavity at the constricting point, the control signal being based on a superheat characteristic of the refrigerant to the structure of Booth modified supra as taught by Beckey in order to advantageously provide use of the superheat to control the throttling of valve to maintain desired parameters (see Beckey, Column 1, lines 45-57). 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
In regards to the arguments under the 35 U.S.C. § 112 rejection, the amendments to independent claims 1, 12, and 16 have altered the 35 U.S.C. § 112 rejection. The new rejection made above is in light of the amendment made. Further, the rejection remains that the originally filed disclosure does not disclose that the controller receives signals regarding the pressure difference or difference of speed of the refrigerant flow. Controller appears only three times in the originally filed disclosure. The first instance states the electric wires (479) from a controller. The second instance states “the actuator 495 may receive control signals from the controller based on superheat characteristics of the of the refrigerant.  The last instance of the controller mentions that the actuator 495 may receive control signals from the controller to adjust the elongate member. The specification is silent to the controller receiving the pressure difference or pressure differential signals from the sensors (now labeled 477 in drawings submitted 12/10/2021). 
In regards to the arguments under the 35 U.S.C. § 103 rejection, the amendments to independent claims 1, 12, and 16 do not overcome the previous art rejections. 
Applicant’s arguments are not persuasive. Warwick clearly depicts two sensors in Figure 2. The first sensor is labeled 81, and is positioned on the pipe 42 and the second sensor not labeled but identical to 81 is positioned on the tank 24. In between the structures 42 and 24 is the valve body 50. The pressure difference or pressure differential is taken between the two sensors and is in communication with the waste passage 42 which leads to tank 24 (81, see Column 8, lines 17-30). The system is designed to prevent blockage (see Column 4, lines 56-59). Warwick explicitly states that when a pressure differential is detected the valve is actuated to open or throttle the pinch valve (see Column 8, lines 31-64, emphasis on lines 48-64). 
For the aforementioned reasons the pending claims remain rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman (2,994,337).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



                                                                                                                                                                                                      /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763